            Case 1:21-cv-01764-VEC Document 28 Filed 06/21/21 Page 1 of 2




         SCAROLA ZuBATov ScHAFFZIN PLLC




Richard J.J. Scarola
rjjs@szslaw.com
(212) 757-0007 ext. 3201


                                                                                         June 2 1. 202 1



Hon. Valerie E. Caproni
United States District Judge
United States Di strict Court
So uthern District of New York
40 Foley Square
Room 240
New York, NY I 0007


                               Rocke/Fuel Blockchain Company et ano. v.
                      Ellemdf'Grossman & Scho/e LLP (Case l :2 1-cv-0 1764-VEC)

Dear Judge Caproni:

          We represent the plaintiffs in th is case. The Court' s scheduli ng Order dated April 23.
2021 (ECF # 19). provided that if the defendant moved to disrn iss, pla in tiffs cou Id amend thcir
complaint. Pl aintiffs did amend their complaint (ECF #27) on June 18, 202 1.

         We poi nt out that the amendment does not add cla ims or legal theories. but rather. acids
substantial detail to the !actual al legations. We believe that the earlier pleacling·s claims were
valid ly stated and wo uld survive a Rule I 2(b)(6) motion, but that amendment made sense
because defend a111·s moti on to dismiss fil ed on May 2 1, 202 1 (EC F ##23 -25). was based in
substantial part upon ten exhi bits submilled with the motion which were d iscussed extensive ly in
defendan1·s supporting brie f'. While we do not agree that defendant's di scussion of those
exhibits was accurate or in many respects permissible on a Rule I2(b)(6) motion 10 di smi ss. we
believe that the more deta iled a llegations will assist in framing issues and be he lpf"ul in the event
the defendant again moves to di smiss.

         J\t the pret rial conlcrence on April 23. the Court slated that if" plaintiffs ··1ilclJ an
amended complaint. I ,,·ill di smiss the first mot ion as moot and we will start all over again _··
(Transc ript at p. 3. [Cl-' ##2 1. 22) The Cour1·s April 23 sched uling Order also provided that at
thi s time (the tim e at whic h plaintiffs would amend or oppose the earl ier motion). the Court



         1700 BROADWAY 41ST FLOOR NEW YORK, NY 10019
         TEL 212-757-0007 FAX 212-757-0469 WWW.SZSLAW.COM
         Case 1:21-cv-01764-VEC Document 28 Filed 06/21/21 Page 2 of 2



                                                                          l Ion. Va lerie E. Caproni
       SCAROLA ZuBATOV ScHAFFZIN PLLC                                                 June2 1, 202 1
                                                                                              Page 2


would "decide whether to enter a Case Management Plan or leave discovery stayed .... " (ECF
# 19) Pl aintiffs believe that a Case Management Plan may now be entered.




                                                         Respectfully subm itted,




By ECF
Copy (By ECF) to

              Phil ip Touitou, Esq.
              Steven M. Cordero, Esq.
